Title: Gulian C. Verplanck to James Madison, 5 February 1828
From: Verplanck, Gulian C.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Washington
                                
                                 Feb. 5th 1828
                            
                        

                        The interest which your connection with the University of Virginia shews that you feel in the subject of
                            education induces me to send you a copy of the last report of the N. Y. High School Society. The schools of this
                            institution afford the most compleat and successful example of the application of the Monitorial system of instruction to
                            the higher branches of education. They were originally established by a Society composed of some of our most distinguished
                            & philanthropic citizens, chiefly with a view to the well-known economy of the monitorial system from the desire
                            of bringing the means of better education within the power of a large class of our community upon whose families the high
                            price of instruction in everything above the mere elements of education, then operated either as a burdensome tax, or a
                            total exclusion.
                        This object has not only been obtained most satisfactorilly, but the Trustees also flatter themselves that
                            the course of early education has been much improved, by communicating to the subjects, together with equal accuracy in
                            the usual parts of instruction in languages, arithmetic, mathematics &c a greater variety of general knowledge
                            calculated to interest & excite the youthful mind as well as fit it for more varied future usefulness. I am very
                            respectfully your Obedt. Servt

                        
                            
                                G. C. Verplanck
                            
                        
                    